Citation Nr: 1721346	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  11-22 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.S. § 1151 for additional disability manifested by incisional hernia on the right flank.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Indianapolis, Indiana certified the appeal to the Board.  The Veteran's claims file remains in the jurisdiction of the Indianapolis RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, additional development is necessary prior to adjudication of the Veteran's § 1151 claim for additional disability manifested by incidental hernia on the right flank.

The record reflects that the Veteran's hernia condition was treated by a private physician.  In June 2010 correspondence, the Veteran stated that he was treated by Dr. Schymik in Evansville, Indiana.  The Veteran reported that he underwent surgery at St. Mary's Hospital in Evansville.  According to the Veteran, Dr. Schymik "was very critical of the previous surgery."  As such records may be relevant to § 1151 claim on appeal, and they have not yet been associated with the file, these records must be sought on remand. 

Also, any additional relevant VA treatment records should be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c)(2) (2016); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The Veteran should also be provided an opportunity to submit any relevant private treatment records, or authorize VA to obtain the records on his behalf.

Accordingly, the case is REMANDED for the following action:

1.  Update the file with any VA treatment records relevant to the Veteran's claim from February 2009 to the present.  If any requested records are unavailable, the Veteran and his representative should be notified of such.  

2.  Provide the Veteran an opportunity to submit any lay statements or outstanding, relevant private treatment records.  Provide the Veteran with the appropriate authorization for release form(s). 

Specifically, please attempt to obtain any relevant private treatment records from St. Mary's Hospital in Evansville, Indiana and Dr. Schymik from Evansville, Indiana, including any relevant medical opinions regarding the Veteran's previous surgeries.

For any outstanding private treatment records identified by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




